PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/935,656
Filing Date: 22 Jul 2020
Appellant(s): Allegro MicroSystems, LLC




_____________________________
James H. Richard, Jr
For Appellant


EXAMINER’S ANSWER








This is in response to the appeal brief filed 08/05/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/09/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
First Argument
Appellant argues that Fernandez’s sensor signal 103 does not expressly disclose “has a first voltage range corresponding to a valid high state and a second voltage range corresponding to a valid low state”.
First Response
a.	Examiner respectfully disagrees. According to paragraph [0022] of Fernandez, the pulses shown in Fig. 5 may be generated in response to sensor signals 103 generated by sensor(s) 102. Each pulse may have one or more different characteristics including, but not limited to, different amplitudes and pulse widths. The different characteristics (e.g., position, amplitude, width) of each of the pulses may be used to provide a variety of information related to the target and/or the sensor system itself. For example, output signal 110 may communicate data (e.g., data bits or data words) about the outputs of sensors 102 or a state of sensor system 100. Therefore, the pulse train of Fig. 5 clearly shows a voltage range that includes “FAULT HIGH”, “OUTPUT HIGH,” “FAULT MIDDLE,” “OUTPUT LOW,” and “FAULT LOW.”  Furthermore, it should be noted that claim 1 broadly recites “receiving, …, a signal from a magnetic field sensor positioned in relation to a motor, wherein the signal has a first voltage range corresponding to a valid high state and a second voltage range corresponding to a valid low state” and Fernandez figure 2 clearly corresponds to the differential output signals 203a, 203b from the magnetic field sensing elements 202a, 202b to the differential amplifier 204 since the output signals from the Hall sensing elements 203a, 203b inherently possess high & low values because all sinusoidal wave signals have high and low values.  Further, Fernandez in paragraph [0032] clearly teaches that “fault detector 112’ may detect when output levels of Hall elements 202a, 202b are outside of an expected or valid range… Similarly, fault detector 112′ may additionally or alternatively detect faults of sensor system 100′, such as a specific sensed value indicating an error condition (e.g., an over- or under-voltage condition of a specific signal, an over- or under-current condition of a specific signal, a temperature or other sensed value being outside of an anticipated range, etc.)”  Thus, it is clear that the signal from the sensor elements 202a & 202b have high & low valid ranges.

Second Argument
b.	Appellant argues Fernandez does not expressly disclose “signal from [the] magnetic field sensor”.
Second Response
b.	Examiner answers that Fig. 1, 103 and Fig. 2, 203a & 203b clearly show signals from magnetic field sensing elements 102 and 202a & 202b respectively. Paragraph [0027] states that the magnetic field sensor senses a magnetic field generated by a current carried by a conductor, which is part of a motor system. 

Third Argument
c.	Appellant argues that Fernandez signal processing block 104 does not expressly disclose “to determine whether the received signal has a voltage level within the first or second voltage ranges”
Third Response
c.	Examiner disagrees and notes that the prior art Fernandez teaches both elements of the processing and generating in paragraphs [0032, 0054-0055]. Examiner stated that “processing includes among other features an output signal (Fig. 1, 110) having a state based on whether the received signal has been processed through 104 and 106…” It is clear from the figures 1 and 2 that the processing step is done by “Signal processing 104”, “Controller 106”, “Fault Detector 112” and “Output Generator 108” since the “generating an output signal” is clearly indicated as element 110 as the output signal. The voltage levels being within particular ranges are addressed by Fernandez (e.g., in paragraphs [0032, 0054-0055]) in reference to the output signals of the sensors 102 that are being process by signal processor 104 and continue to be process by controllers 106 and 214 from output generator 108. 

Fourth Argument
d.	Appellant argues in Fernandez the pulse train signal 502 of FIG. 5 again never resides within the area between 506-514 nor the area between 514-508, so it cannot be said that these ranges “correspond to a valid high/low state.” The fact that the pulse train signal 502 only has logical values that do not reside within any of the alleged defined ranges is further proof that the pulse train signal 502 is an output signal that cannot be equated to the claimed signal received from the magnetic field sensor.

Fourth Response
d.	Examiner disagrees and notes that FIG. 5 depicts a high logic level 506 and a low logic level 508 that are separated by a voltage range 512. Fernandez also discloses that in some embodiments, an intermediate voltage within voltage range 512 may also be employed to communicate a specific fault condition. Such an intermediate voltage is shown in FIG. 5 as fault middle logic level 514. Again, the Examiner has explained the correspondence between a generated output signal that is processed based on input signals from hall sensors as shown in figures 1 and 2 of Fernandez.  

(2) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CORTEZ M COOK/                         Primary Examiner, Art Unit 2846                                                                                                                                                                                                        

Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.